Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Two Farms, Inc.
d/b/a Royal Farms Store 34,

Respondent.

Docket No. C-14-1249
FDA Docket No. FDA-2014-H-0741

Decision No. CR3316

Date: August 4, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Two Farms, Inc. d/b/a Royal Farms Store 34,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent! and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of

' CTP served the Complaint on Respondent at 3611 Roland Avenue, Baltimore,
Maryland 21211, which is not the address CTP provides for the establishment in
the Complaint. See Proof of Service at 1; Complaint § 3. According to the
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that cigarette purchasers were 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
US.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2014). CTP seeks a civil money penalty of $500.

On June 12, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Royal Farms Store 34, an establishment that sells tobacco
products and is located at 15 Hanover Pike, Reisterstown, Maryland 21136.
Complaint §[ 3.

e During an inspection of Respondent’s establishment on December 7, 2012,
at approximately 1:52 PM ET, an FDA-commissioned inspector observed
that “a person younger than 18 years of age was able to purchase a package
of Newport Box cigarettes . . . [.]” The inspector also observed that “the
minor’s identification was not verified before the sale... .”. Complaint
q 10.

delivery notification, the Complaint was addressed to “Two Farms, Inc. d/b/a
Royal Farms Store 34,” and an individual named “Saron” accepted and signed for
the package. Proof of Service at 1. Additionally, the Civil Remedies Division
issued an Initial Order Establishing Procedures to the parties and mailed it to both
the physical location at which CTP alleges Respondent is located and the address
at which CTP served the Complaint on the Respondent.
e On March 28, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s December 7, 2012 observations. The letter explained that

the observati
§ 1140.14(a)

ons constituted violations of regulations found at 21 C.F.R.
and (b)(1), and that the named violations were not necessarily

intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violations, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.

Complaint §

10.

e Though United Parcel Service records indicate an individual named
“Danielee” received the Warning Letter on March 29, 2013, CTP did not
receive a response from Respondent. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on
November 14, 2013, at approximately 1:56 PM, FDA-commissioned
inspectors documented that “a person younger than 18 years of age was
able to purchase package of Newport Box 100’s cigarettes... [.]” The

inspectors al

so documented that “the minor’s identification was not verified

before the sale... .” Complaint § 1.

These facts establis!

that Respondent is liable under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is

misbranded if distri

buted or offered for sale in any state in violation of regulations

issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under

section 906(d) of th
Reg. 13,229 (Mar.

e Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
0, 2010). The regulations prohibit the sale of cigarettes to any

person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a

purchaser’s date of
age. 21C.F.R.§ 1

birth, that no cigarette purchasers are younger than 18 years of
40.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against

selling cigarettes to
on December 7, 20

persons younger than 18 years of age, 21 C.F.R. § 1140.14(a),
2, and November 14, 2013. On those same dates, Respondent

also violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.
CTP has requested a fine of $500, which is a permissible fine under the
regulations. 21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500
is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

